DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 4 February 2022 and the request for continued examination filed on 4 February 2022. 
Claims 1-5, 8-14, 16-18, and 20 were amended. Claims 1-5, 7-14, 16-18, 20, and 21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2022 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-14, 16-18, 20, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “communicating terms of a promotion as part of a platform build prior to a transaction.” The term “platform build” does not appear to be a term of art, and the specification does not provide a definition for this term. The term suggests that this may represent an implementation of some sort of electronic platform, but this meaning does not appear relevant as there is no other discussion of a platform within the claims. One of ordinary skill in the art would not be able to determine the boundaries of this term, making the meaning of the claim unclear, and rendering the claim indefinite. Claims 10 and 17 are similarly rejected.

Claim 1 recites “wherein when the authorization request message is received via a sub-network on open network rails.” One of ordinary skill in the art would not understand what is meant by “a sub-network on open network rails.” Note that the specification states: “In some systems, restricted authorization networks function as a sub-network on open network rails, and directs data of merchants associated an open network that the sub-network utilizes.” [0063] This appears to suggest that a “sub-network on open network rails” is synonymous with a “restricted authorization network”. But “open network rails” suggest that the payment rails are unrestricted. One of ordinary skill in the art would not know the boundaries of the identified limitation, rendering the claim indefinite. Claims 10 and 17 are similarly rejected. 

Claim 1 recites “automatically applying, by the one or more processors, the promotion to the transaction at the account number.” The meaning of applying a promotion to a transaction “at the account number” would be unclear to one of ordinary skill in the art, rendering the claim indefinite. One of ordinary skill in the art would not know how to parse the identified limitation, and as such would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claims 10 and 17 are similarly rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14, 16-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 10 and 17, recites in part, communicating terms of a promotion as part of a platform build prior to a transaction, wherein the promotion is independent of a non-network merchant system; receiving an authorization request message for the transaction associated with an account number, wherein the authorization request message includes a merchant category code, wherein when the authorization request message is received via a sub-network on open network rails, the authorization request message is associated with the non-network merchant system, and wherein the non-network merchant system is not configured for merchant specific promotions; automatically processing the authorization request message to authorize the transaction; automatically processing the authorization request message to determine that the transaction is received via the sub-network on open rails and is eligible for the promotion based on the merchant category code and the sub-network; automatically applying the promotion to the transaction at the account number, wherein the promotion is applied independent of the non-network merchant system and without concurrent notifications associated with the promotion; generating an authorization response message with no promotional information; and automatically initiating, transmission of the authorization response message authorizing the transaction, wherein when the authorization response message is presented to a customer, the authorization response message is presented with no promotional information. These limitations set forth a concept of processing a transaction with a promotion, which is clearly a commercial interaction. As such, the claims recite a concept falling within the methods of organizing human activity grouping. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 1 recites the additional element of a computing device including one or more processors. Claim 10 recites the additional element of a system comprising a memory and one or more processors. Claim 17 recites the additional element of a computer readable storage medium comprising instructions for one or more processors of a device. These additional elements are all recited at a high level of generality, and may be interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. Thus the additional elements of the claims do not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-5, 7-9, 11-14, 16, 18, 20, and 21 narrow the described judicial exception and do not recite further additional elements. Because the claims recite a narrowed version of the abstract idea, the claims continue to recite a judicial exception. The previously identified additional elements continue to fail to integrate the abstract idea into a practical application for the reasons explained above, and as such the claims continue to be directed to an abstract idea. The previously identified additional do not amount to significantly more than the abstract idea for the reasons explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Ebarle Grecsek et al. (US 2014/0067503 A1) extensively discusses payment authorization systems within which incentives are applied according to merchant category codes (e.g., [0236]-[0238]). 
Degliantoni et al. (US 2008/0217397 A1) and Sterling et al. (US 10929888 B1) discuss where an entity that does not generate an authorization response determines whether a request is eligible for a promotion before passing the request further into the payment network. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-06-17